Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew H. Ranson on March 30, 2021.

The application has been amended as follows: 
Please amend the claims of March 25, 2021 as listed in the Appendix.



Reasons for Allowance
Claims 1-2,5,7-9,12,14-17 and 20-22 (renumbered claims 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest one or more image sensors mounted on a powered arm and a processor that performs operations comprising: generating a sequence of movements to be executed at a plurality of future points in time by the powered arm and executing each movement in the sequence using the powered arm while also capturing a first one or more digital images; images of a subject or substrate from one or more positions using the one or more image sensors mounted on the powered arm; in combination with the arthropod recognition as claimed.  The closest prior art Fryshman (U.S. Publ. No. 2018/0204320) discloses image sensor mounted on a drone for following predetermined sequences of movements through an area to detect bugs and/or insects, but fails to specifically disclose that a single powered arm performs the sequence of movements.
As for claim 8, the primary reason for allowance is that the prior art fails to teach or reasonably suggest generating a sequence of movements to be executed at a plurality of future points in time by a powered member:  executing each movement in the sequence while also capturing a first one or more digital images of a subject or substrate from one or more positions using one or more image sensors mounted on the powered member; in combination with the arthropod recognition as claimed. The closest prior art Fryshman (U.S. Publ. No. 2018/0204320) discloses image sensor mounted on a drone for following predetermined sequences of movements through an area to detect bugs and/or insects, but fails to specifically disclose that a single powered arm performs the sequence of movements.



Conclusion
Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 31, 2021




Claim 1 (currently amended)  An automated arthropod detection system, comprising: 
one or more image sensors mounted on a powered arm 
a communication unit, wherein said communication unit comprises at least one from the group of a light projector, a speaker, a display, and combinations thereof: and 
a processor, wherein the processor is configured to perform operations comprising: 
generating a sequence of movements to be executed at a plurality of future points in time by the powered arm 
executing each movement in the sequence at the plurality of future points in time using the powered arm arm 
processing the first one or more digital images using an arthropod recognition machine learning algorithm; and 
communicating the results from the arthropod recognition machine learning algorithm to a user of the system using the communication unit. 

Claim 2 (currently amended)  The automated arthropod detection system of claim 1, wherein:
	the operation of generating the sequence of movements to be executed at the plurality of future points in time by the powered arm 
capturing a second one or more digital images of the subject or substrate using the one or more image sensors mounted on the powered arm 
processing the second one or more digital images of the subject or substrate using a movement planning machine learning algorithm, wherein: 
arm will arm 

Claim 3 (canceled)  

Claim 4 (canceled)  

Claim 5 (currently amended): The automated arthropod detection system of claim 2, further comprising a support, wherein the powered arm 

Claim 6 (canceled)

Claim 7 (currently amended) The automated arthropod detection system of claim 2, further comprising wherein: 
the communication unit comprises [[a]] the light projector.

Claim 8 (currently amended)  A method of arthropod detection using an automated arthropod detection system, the method comprising: 
arm  
executing each movement in the sequence at the plurality of future points in time while also capturing a first one or more digital images of a subject or substrate from one or more positions using one or more image sensors mounted on the powered arm 
processing the first one or more digital images of the subject or substrate using an arthropod recognition machine learning algorithm; and 
communicating the results from the arthropod recognition machine learning algorithm to a user of the system using a communication unit comprising at least one from the group of a light projector, a speaker, a display, and combinations thereof.

Claim 9 (currently amended)  The method of claim 20, wherein: 
the arthropod recognition machine learning algorithm is a machine learning algorithm that accepts the first one or more digital images of the subject or substrate as inputs and5Application number 16/362,322 Amendment dated 3/25/2021Reply to Office Action dated 11/05/2020generates outputs that consist of one or more numeric values that represent predictions about any arthropods that are present in the first one or more digital images of the subject or substrate: 
said arthropod recognition machine learning algorithm is one of: a supervised learning method, an unsupervised learning method, a semi-supervised learning method, a reinforcement learning method, an optimization technique, a convolutional neural network, a recurrent neural network, a deep learning model, or a generative-adversarial network; and 
the parameters of the arthropod recognition machine learning algorithm are chosen by training on one or more of second labeled or second unlabeled data 

Claim 10 (canceled)  



Claim 12 (previously presented) The method of claim 9, wherein predictions about any arthropods that are present in the first one or more digital images of the subject or substrate include one or more of: whether any arthropods are present in the first one or more digital images of the subject or substrate, the locations of any arthropods that are present in the first one or more digital images of the subject or substrate, or the species, age, sex, and/or morphological characteristics of one or more arthropods that are present in the first one or more digital images of the subject or substrate.

Claim 13 (canceled)

Claim 14 (currently amended)  The method of claim 20, wherein: 
the communication unit comprises [[a]] the speaker: and 
the step of communicating the results from the arthropod recognition machine learning algorithm to the user of the system additionally comprises using the speaker to play sounds when an arthropod is detected.

Claim 15 (currently amended) The method of claim 20, wherein the step of communicating the results from the arthropod recognition machine learning algorithm to the user of the system additionally comprises projecting one or more light beams from the light projector onto one or more regions of the subject or substrate where an arthropod has been detected.

Claim 16 (previously presented)  The method of claim 20, additionally comprising: 
eliciting feedback data from the user of the system after communicating the results from the arthropod recognition machine learning algorithm; and 


Claim 17 (previously presented)  The method of claim 8, wherein the arthropod recognition machine learning algorithm is a convolutional neural network that accepts the first one or more digital images of the subject or substrate as an input and generates numeric outputs that indicate whether one or more ticks is present in the first one or more digital images of the subject or substrate.

Claim 18 (canceled)  

Claim 19 (canceled)

Claim 20 (currently amended)  The method of claim 8, wherein the step of generating the sequence of movements to be executed at the plurality of future points in time by the powered arm 
capturing a second one or more digital images of the subject or substrate using the one or more image sensors mounted on the powered arm 
and wherein: 
said movement planning machine learning algorithm is a machine learning algorithm that accepts the second one or more digital images of the subject or substrate as inputs and produces outputs that represent the sequence of movements to be executed 7Application number 16/362,322Amendment dated 3/25/2021Reply to Office Action dated 11/05/2020at the plurality of future points in time by the powered arm allows the one or more image sensor sensors mounted on the powered arm 
the movement planning machine learning algorithm is one of: a supervised learning method, an unsupervised learning method, a semi-supervised learning method, a reinforcement learning method, an optimization technique, a convolutional neural network, a recurrent neural network, a deep learning model, or a generative-adversarial network; and 
the parameters of the movement planning machine learning algorithm are chosen by training on one or more of first labeled or first unlabeled data.

Claim 21 (currently amended) The method of claim 20, additionally comprising: repeating one or more of the steps of the method one or more times.

Claim 22 (currently amended) The method of claim 20, wherein: 
the sequence of movements represented by the output of the movement planning machine learning algorithm [[is]] will additionally arm 
said sequence of movements [[is]] will additionally arm 
said powered arm comprises a first powered arm arm 
arm 
the second powered arm